Citation Nr: 0217194	
Decision Date: 11/27/02    Archive Date: 12/04/02

DOCKET NO.  01-06 179A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
left knee, status post left total knee arthroplasty.

2.  Entitlement to service connection for arthritis of the 
right knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel



INTRODUCTION

The veteran served on active duty from November 1967 to 
October 1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which, inter alia, denied the 
benefit sought. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.   

2.  Bilateral knee arthritis manifested more than one year 
after service and is not associated with the veteran's 
military service by competent medical authority.


CONCLUSIONS OF LAW

1.  Arthritis of the left knee, status post left total knee 
arthroplasty was not caused or aggravated by active military 
service, nor may it be presumed to have been so caused.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5102, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2002). 

2.  Right knee arthritis was not incurred or aggravated by 
active military service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2002). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that effective 
November 9, 2000, the Veterans Claims Assistance Act of 
2000, was signed into law.  See Pub. L. No. 106-475, 114 
Stat. 2096 (2000) ("VCAA").  This law sets forth 
requirements for assisting a claimant in developing the 
facts pertinent to his or her claim.  The Board finds that 
even though this law has not been considered by the RO, 
there is no prejudice to the veteran in proceeding with this 
appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(when the Board addresses a matter not addressed by the RO, 
the Board must provide an adequate statement of reasons and 
bases as to why there is no prejudice to the veteran).

With respect to the claims for service connection, although 
the veteran was informed of the evidence needed to establish 
a "well-grounded" claim, which is no longer a valid basis 
for service connection, see VCAA, supra, the basic elements 
for establishing service connection, irrespective of the 
"well-grounded" doctrine, have remained unchanged. 

In addition, the new law provides that the VA is obligated 
to assist a claimant in the development of his/her claim, 
unless there is no reasonable possibility that such 
assistance will aid in substantiating the claim.  In 
addition to eliminating the well-groundedness requirement, 
the statute also amplified and defined the duty to assist.  
Id.  The revised statutory duty to assist requires VA to 
make all reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for benefits.  This assistance specifically includes 
obtaining all relevant records, private or public, 
adequately identified by the claimant with proper 
authorization for their receipt; obtaining any relevant 
evidence in federal custody; and obtaining a medical 
examination or opinion where indicated.  Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification 
duties include notifying the claimant if his or her 
application for benefits is incomplete, notifying the 
claimant of what evidence is necessary to substantiate the 
claim and indicating whether the VA will attempt to obtain 
such evidence or if the claimant should obtain it, and, 
finally, if VA is unable to obtain this evidence, informing 
the claimant that the evidence could not be obtained, 
providing a brief explanation of the efforts made to obtain 
the evidence, and describing further action to be taken with 
respect to the claim.  See also revised 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In the present case it appears as if the duty to assist has 
been satisfied.  All treatment records identified by the 
veteran have either been obtained by the RO or submitted by 
the claimant.  Additionally, the appellant has been provided 
with a recent VA medical examination in March 2001 and 
notice of the requirements necessary to substantiate the 
claim have been provided in the Statements of the Case and 
other development letters of record.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Accordingly, a remand 
back to the RO for compliance with the new duty to assist 
requirements is not necessary,  and the veteran is not 
prejudiced by the Board's decision not to do so.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that  
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Alternatively, 
the nexus between service and the current disability can be 
satisfied by medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 
488, 495 (1997).  

The veteran contends in essence that his bilateral knee 
arthritis had its onset in service.  The Board notes that 
the veteran's opinion as to medical matters, no matter how 
sincere, is without probative value because he, as a lay 
person, is not competent to establish a medical diagnosis or 
draw medical conclusions; such matters require medical 
expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992). 

The Board observes that service medical records reflect the 
veteran being seen for left knee complaints in November 1967 
and once in January 1968.  On the first occasion, in 
November 1967, lateral swelling and tenderness was noted.  
There was no ligamentous laxity, history of arthritis or 
trauma history.  X-rays were negative.  In January 1968, 
mild left knee swelling was noted, but no clinical pathology 
was otherwise noted.  No diagnosis was entered.  Service 
medical records are otherwise silent as to complaints, 
treatment or diagnoses relating to the left knee and 
entirely silent as to complaints, treatment or diagnoses 
relating to the right knee.  On his separation examination, 
in June 1969, no knee pathology whatsoever was identified 
and lower extremities were evaluated as entirely normal.

A chronic disease shown as such in service permits a finding 
of service connection with subsequent manifestations of the 
same chronic disease at any later date.  This does not mean 
that any manifestation of a joint pain in service will 
permit service connection at some later date, however.  For 
the showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely 
isolated findings.  38 C.F.R. § 3.303(b). 

The record first demonstrates knee arthritis some 30 years 
after service.  The veteran underwent a left knee 
arthroplasty in December 2000.  He was also afforded a VA 
examination in March 2001.  In this case, the small number 
of records pertaining to the left knee in service, the 
absence of clinical findings of arthritis or other knee 
pathology in service or within a year thereafter and the 
negative separation examination weighs heavily against the 
knee claims.  Moreover, no medical evidence demonstrates any 
association between the veteran's bilateral knee arthritis 
and his military service.  In consideration of the 
foregoing, the preponderance of the evidence is against the 
claims.

Because the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).  


ORDER

Entitlement to service connection for arthritis of the left 
knee, status post left total knee arthroplasty is denied.

Entitlement to service connection for arthritis of the right 
knee is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

